—In an action to recover damages for breach of contract, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Werner, J.), dated March 30, 1992, as, after a nonjury trial, dismissed the complaint. The plaintiff’s notice of appeal from a decision of the same court, dated March 5, 1992, is deemed a premature notice of appeal from the order (see, CPLR 5520 [c]).
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The parties entered into a lease whereby the defendant rented computer equipment and software for the purpose of creating documents which included calculations specific to the *508defendant’s automotive service company. When the software failed to perform properly, the defendant ceased making payments.
The findings of the Supreme Court, including its finding that the defendant did not obtain from the plaintiff what the plaintiff had contracted to provide, are amply supported by the record. The plaintiff’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., O’Brien, Pizzuto and Altman, JJ., concur.